Talisman Energy Inc. Annual Meeting of Shareholders May 7, 2014 REPORT OF VOTING RESULTS In accordance with s. 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations 1. ELECTION OF DIRECTORS By ballot, on the nominees for election as directors: For Withheld Christiane Bergevin 97% 3% Donald J. Carty 95% 5% Jonathan Christodoro 99% 1% Thomas W. Ebbern 99% 1% Harold N. Kvisle 99% 1% Brian M. Levitt 99% 1% Samuel J. Merksamer 98% 2% Lisa A. Stewart 95% 5% Henry W. Sykes 97% 3% Peter W. Tomsett 95% 5% Michael T. Waites 99% 1% Charles R. Williamson 98% 2% Charles M. Winograd 99% 1% 2. APPOINTMENT OF AUDITOR By show of hands, on the appointment of Ernst & Young LLP, For Withheld Young LLP, Chartered Accountants, as auditor: Carried 3. CONFIRMATION OF THE COMPANY'S BY-LAW 2 By ballot, on confirming By-Law 2 of the Company: For Against 87% 13% 4. RECONFIRMATION OF SHAREHOLDER RIGHTS PLAN By ballot, on reconfirming the Company's Shareholder For Against Rights Plan: 86% 14% 5. ADVISORY VOTE ON APPROACH TO EXECUTIVE COMPENSATION By ballot, on an advisory basis, on the acceptance of For Against the company's approach to executive compensation: 85% 15% 6. SHAREHOLDER PROPOSAL By ballot, on a shareholder proposal: For Against Abstain 47.55% 52.45% Note: Percentages have been rounded to the nearest whole number.
